 



EXHIBIT 10.1
AMENDED & RESTATED
EMPLOYMENT AGREEMENT
          This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of March 7,
2007, is by and between Attila T. Lorincz (the “Employee”) and Digene
Corporation, a Delaware corporation (the “Company”). This Agreement shall be
effective as of the end of the seven-day revocation period described in
Section 15 of this Agreement (the “Effective Date”).
          WHEREAS, the Employee desires to reduce his roles with the Company,
change his status to one of part-time employment with the Company for a
specified period, and then to resign from all positions with the Company, and
the Company agrees to make such changes to the Employee’s employment status,
subject to the terms and conditions of this Agreement.
          NOW, THEREFORE, intending to be legally bound hereby, the Employee and
the Company agree as follows:
               1. Employment.
               (a) Positions with the Company. The Employee currently holds the
offices of Senior Vice President, Science and Technology and Chief Scientific
Officer of the Company. The Employee hereby resigns, effective as of the
Effective Date, from the office of Senior Vice President, Science and
Technology. As of the Effective Date, the Employee shall continue in the
position of Chief Scientific Officer of the Company, and shall hold that
position until December 31, 2007. From January 1, 2008 until the end of the
Term, the Employee shall be a Scientific Advisor to the Company.
               (b) Time Commitment. From the Effective Date until December 31,
2007, the Employee shall be a part-time employee, devoting 25% of a full-time
position to his employment efforts for the Company. From January 1, 2008 until
December 31, 2008 such time commitment shall be 15% and from January 1, 2009
until the end of the Term such time commitment shall be 10%.
               2. Term. Subject to the provisions for earlier termination as
provided herein, the term of this Agreement will be for a period beginning on
the Effective Date and ending on December 31, 2009. The period of the Employee’s
employment under this Agreement, as it may be terminated as provided herein, is
hereinafter referred to as the “Term.” The expiration of the Term (and the
termination of this Agreement at the expiration of the Term in accordance with
this Section 2) shall not be a termination as set forth in Section 5 hereof and
shall not entitle the Employee to receive any payments as provided for in
Section 6 hereof.
               3. Duties and Responsibilities. In his capacity as a part-time
employee, the Employee will not be required to be based at the Company’s
Gaithersburg, Maryland facilities, but will continue, until December 31, 2007,
to handle the responsibilities of Chief Scientific Officer, and thereafter,
until the end of the Term, will perform in the role of Scientific Advisor to the
Company. In each such role, the Employee’s responsibilities will include public
speaking events, representing the Company in the scientific community,
representing the Company in the field of human papillomavirus (HPV) testing and
meetings, with reasonable advance notice, with

 



--------------------------------------------------------------------------------



 



the Company’s Sales and Marketing, Research & Development, executive officers,
the Board of Directors (the “Board”) and other personnel of the Company. The
Company may establish a Scientific Advisory Board during the Term, and the
Employee will participate as a member of such Scientific Advisory Board, if
requested by the Chief Executive Officer (“CEO”) during the Term as part of his
position responsibilities. In addition, during the Term, the Employee shall
perform such duties and functions as the Board may from time to time reasonably
determine which are consistent with the applicable position of Chief Scientific
Officer or Scientific Advisor and the part time nature of his employment as
referred to in Section 1(b) above, and he shall comply with the policies and
reasonable directions of the Board and shall discharge his responsibilities in a
competent and faithful manner, consistent with sound business practices.
               The Employee shall not, directly or indirectly, without the
approval of the Board, engage or become financially interested in any other
business activity which, in the reasonable judgment of the Board, conflicts with
the duties of the Employee hereunder, whether or not such activity is pursued
for gain, profit or pecuniary advantage. The Employee shall also not, during the
Term and during the one-year non-compete period contemplated by Section 8(a) of
this Agreement, serve as a board member or advisory board member, deliver
lectures, fulfill speaking engagements or otherwise participate in any public
event sponsored, presented or arranged by a competitor of the Company. The
“competitors” of the Company for purposes of this paragraph shall match the
Competing Businesses as defined in Section 8(a) of this Agreement.
               4. Compensation.
                    (a) Base Salary. During the Term, the Employee shall receive
from the Company (or, at the Company’s option, any subsidiary or affiliate
thereof) an annual base salary equal to: (i) $500,000 for the period from
February 5, 2007 until December 31, 2007; (ii) $200,000 for the period from
January 1, 2008 until December 31, 2008; and (iii) $100,000 for the period from
January 1, 2009 until December 31, 2009. The Employee acknowledges that such
compensation paid after February 5, 2007 is being paid as consideration for the
services to be rendered during the Term as a part-time employee, for performance
of his other obligations hereunder, including the post-termination non-compete
covenant set forth in Section 8(a) and for the release of claims set forth in
Section 14 of this Agreement. Such salary shall be paid in accordance with the
Company’s standard payroll practices.
                    (b) Bonus. The Employee shall not be entitled to participate
in any bonus program of the Company.
                    (c) Outstanding Equity Awards. Until termination of his
employment with the Company, the existing stock options, Restricted Stock Units
and Performance Shares Awards made to the Employee under the Amended and
Restated Equity Incentive Plan (the “Plan”) shall continue to vest and, in the
case of outstanding stock option awards, be exercisable, in accordance with the
terms of such awards. In accordance with the Plan, the Employee shall have three
(3) months after termination of employment with the Company to exercise any
stock options vested as of such date of termination. Unvested stock options and
Restricted Stock Units shall terminate as of the date of termination, subject to
the provisions of Section 6(b) of this Agreement. If the Term of this Agreement
is terminated for any reason prior to the conclusion of the performance period
for any outstanding Performance Shares Awards, such unvested and

2



--------------------------------------------------------------------------------



 



unearned Performance Shares Awards will terminate and be forfeited as of the
date of termination.
                    (d) Benefits. Until December 31, 2007, the Employee shall be
entitled to continue to participate, at the Company’s expense, in such employee
benefit plans or programs of the Company in which he is participating as of the
Effective Date. Such benefits, and the method by which the Company shall meet
this obligation are set forth on Schedule A to this Agreement. Notwithstanding
any of the foregoing, if, during the period in which the Employee remains
eligible for health, dental and vision benefits under COBRA (the “COBRA
Benefits”) as set forth on Schedule A, the Employee establishes his primary
residency in the United Kingdom and becomes eligible for national health
insurance in such country, the Company shall be deemed to have satisfied this
obligation with respect to such COBRA Benefits by providing supplemental health
insurance benefits under the policy applicable to Digene officers resident in
the United Kingdom for the balance of the Term. If, during such period of
coverage, the Employee relocates to establish his primary residency in any other
country, the Company’s obligations to provide these COBRA Benefits shall cease.
Effective as of the Effective Date, the Employee shall be eligible to continue
to maintain an account in the Company’s 401(k) Plan, as long as his balance
equals or exceeds $5,000, and may continue to contribute up to the allowed
401(k) Plan limits, but will no longer be eligible for a Company match in
accordance with the provisions of the Company’s 401(k) Plan. The Employee is not
eligible to transfer his 401(k) Plan account until after termination of
employment or attaining the age of 59 1/2, whichever comes first.
                    (e) Reimbursement for Expenses. The Company shall reimburse
the Employee, in a manner consistent with the regular practices of the Company,
for any and all reasonable and necessary business expenses incurred by the
Employee in connection with the performance of his duties, upon presentation of
proper vouchers by the Employee to support said expenses.
               5. Termination. The Employee’s employment by the Company
hereunder shall terminate on the occurrence of:
                    (a) Disability or Death. In the event of the Employee’s
death during the Term, the Employee’s employment shall be deemed to terminate on
the date of the Employee’s death. In the event of the Employee’s Disability
during the Term, the Company, at its option, may terminate the employment of the
Employee under this Agreement immediately by giving the Employee written notice
to that effect. For the purpose hereof, the term “Disability” shall mean the
Employee’s physical or mental inability to perform his essential duties and
responsibilities hereunder, with reasonable accommodation, for a period of at
least ninety (90) consecutive days. Disability shall be reasonably determined by
the Compensation Committee of the Board of Directors (the “Compensation
Committee”) or its designee in accordance with past practice. In the case of
Disability, until the Company terminates the Employee’s employment hereunder in
accordance with the foregoing, the Employee shall be entitled to receive
compensation provided for herein notwithstanding any such physical or mental
inability to perform his duties hereunder.

3



--------------------------------------------------------------------------------



 



                    (b) Termination for Cause. The Company may, with the
approval of a majority of the Board, terminate the employment of the Employee
hereunder at any time during the Term and effective immediately for “justifiable
cause” (a “Termination for Cause”) by giving Employee written notice of such
Termination for Cause. For the purposes of the Agreement, the term “justifiable
cause” means: (i) the Employee’s conviction of a felony (which, through lapse of
time or otherwise, is not subject to appeal); (ii) the Employee’s willful and
substantial misconduct; (iii) the Employee’s repeated, after written notice from
the Company and a reasonable opportunity to cure, neglect of duties or failure
to act which can reasonably be expected to affect materially and adversely the
business or affairs of the Company or any subsidiary or affiliate; (iv) except
in the normal course of business in the performance of his duties or as
otherwise authorized by the Company, any material disclosure by the Employee to
any person, firm or corporation other than the Company, its subsidiaries and its
and their directors, officers, employees or professional advisors, of any
confidential information or trade secret of the Company or any of its
subsidiaries; (v) the Employee’s repeated pursuit, after written notice from the
Company and a reasonable opportunity to cure, of activities or personal or
professional conduct or action that in the reasonable sole judgment of the Board
is contrary to the best interests of the Company; (vi) any material breach by
the Employee of this Agreement or, to the extent applicable, the Non
Competition, Non Disclosure and Developments Agreement between the Employee and
the Company; (vii) any conduct or action by the Employee prohibited under the
policies of the Company published by the Company and made available to all
employees, including, without limitation, policies regarding sexual harassment,
insider trading, corporate disclosure, substance abuse and conflicts of
interest; or (viii) the engaging by the Employee in any business other than the
business of the Company and its subsidiaries which, in the reasonable sole
judgment of the Board, materially interferes with the performance of his duties
hereunder, and the Employee does not cease such other business or modify his
business activities after notice from the Company and a reasonable opportunity
to cease such business or modify his business activities so that such activities
do not materially interfere with the performance of his duties hereunder.
                    (c) Termination Without Cause. The Company may terminate the
employment of the Employee hereunder at any time without “justifiable cause” (a
“Termination Without Cause”) by giving the Employee written notice of such
termination at least thirty (30) days prior to the effective date of such
termination. Any termination of employment of the Employee hereunder, otherwise
than as a result of death, Disability, a Termination for Cause or a Voluntary
Termination will be deemed to be a “Termination Without Cause.” A termination by
Employee as a result of any breach or violation of this Agreement by the
Company, which breach or violation is not cured by the Company within twenty
(20) days after receipt of written notice thereof, shall be deemed a termination
by Employee for “Good Reason”, and upon any termination by the Employee for Good
Reason, Employee shall be entitled to receive the same severance benefits and
payments as would be receivable by him in the case of a Termination Without
Cause.
                    (d) Voluntary Termination. Any voluntary resignation by the
Employee under this Agreement (other than for “Good Reason” as defined below)
will be deemed to be a “Voluntary Termination.” A Voluntary Termination will be
deemed to be effective immediately upon Employee’s written notice of his
resignation to the Company.

4



--------------------------------------------------------------------------------



 



               6. Effect of Termination of Employment.
                    (a) Voluntary Termination; Termination for Cause;
Termination for Death or Disability. Upon termination of the Employee’s
employment hereunder pursuant to a Voluntary Termination, a Termination for
Cause or Death or Disability, neither the Employee nor his beneficiaries or
estate will have any further rights or claims against the Company under this
Agreement except the right to receive: (i) the unpaid portion of his
then-current base salary provided for in Section 4(a) hereof, computed on a pro
rata basis to the date of termination; and (ii) reimbursement for any
unreimbursed expenses as provided in Section 4(e) hereof. Nothing in this
Agreement shall restrict or limit the right of the Compensation Committee or the
Board to determine whether the forfeiture provisions of any of the Company’s
stock option or incentive compensation plans apply to vested stock options or
stock awards held by the Employee at the time of any Termination for Cause. In
the event of any Voluntary Termination or Termination for Cause, the non-compete
covenant set forth in Section 8(a) of this Agreement shall continue in full
force and effect until December 31, 2009.
                    (b) Termination Without Cause. Upon termination of the
Employee’s employment hereunder pursuant to a Termination Without Cause, neither
the Employee nor his beneficiaries or estate will have any further rights or
claims against the Company under this Agreement except the right to receive,
subject to Section 6(d) of this Agreement: (i) the payment and other rights
provided for in Section 6(a)(i) and (ii) of this Agreement; (ii) severance
payments in the form of semi-monthly payments of an amount equal to the
remainder of the Employee’s annual base salary for the remainder of the Term, to
the extent not paid prior to the termination date, and (iii) the acceleration of
vesting of all then-outstanding unvested stock options and Restricted Stock
Units. For the avoidance of doubt, the only outstanding Restricted Stock Units
Award as of the Effective Date is the award made on June 8, 2006 for 10,000
Restricted Stock Units, which is scheduled to vest on June 8, 2009 and the only
outstanding unvested stock option awards are those set forth on Schedule B
attached hereto; and the acceleration provisions of this Section 6(b)(iii) does
not apply to any outstanding Performance Shares Awards, which shall only vest
and be earned in accordance with the terms of such awards, and only if Employee
is employed at the end of the applicable Performance Period (as defined in each
applicable Performance Shares Award). The Employee shall have three (3) months
after the date of termination to exercise all vested stock options, and stock
options not exercised in such three-month period shall expire and be terminated.
In the event of a Termination Without Cause, the non-compete covenant set forth
in Section 8(a) of this Agreement shall continue in full force and effect until
December 31, 2009, conditioned upon the Company making all payments and
providing all benefits to Employee that Employee is entitled to receive under
this Section 6(b). Employee shall have no duty to mitigate with respect to any
failure by the Company to provide the payments and benefits described in this
Section 6(b).
                    (c) Forfeiture of Rights. In the event that, subsequent to
termination of employment hereunder, the Employee (i) breaches any of the
provisions of Sections 7, 8, 9 or 14 hereof or (ii) directly or indirectly makes
any defamatory public statements or disclosures with respect to the business or
securities of the Company, all payments and benefits to which the Employee may
otherwise be entitled pursuant to Section 6(a) or 6(b) hereof shall immediately
terminate and be forfeited, and any portion of such amounts as may have been
paid to the Employee shall forthwith be returned to the Company. The provisions
of this Section 6(c) shall

5



--------------------------------------------------------------------------------



 



not be applicable to any statements or disclosures made by the Employee under
oath in any legal proceeding or under any legal compulsion, provided, however,
that the Employee shall notify the Company immediately when he becomes aware
that any such statements or disclosures may be required to be made by him in any
legal proceeding or under any legal compulsion, and shall endeavor to the best
of his ability to provide the Company with the opportunity to seek a protective
order regarding such legal proceeding or other legal requirement pertaining to
compelled statements or disclosures by the Employee.
                    (d) Compliance with Code Section 409A. Notwithstanding
anything to the contrary herein, payments under this Article 6 shall comply with
the applicable requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). In the event that the Employee is a “specified
employee” within the meaning of Code Section 409A(a)(2)(B)(i), the Company
shall, in the event of a Termination Without Cause, determine whether the
aggregate of (1) the payments under Section 6(b)(ii) and (iii) and (2) payments,
if any, under any other Company-provided separation pay arrangement, represent
the payment of non-qualified deferred compensation subject to the requirements
of Code Section 409A (including the requirement of a six-month delay in the
commencement of payments as described in Code Section 409A(a)(2)(B)(i)). If such
determination is made, then the payments described in Section 6(b)(ii) and
(iii) which would otherwise be paid during the six-month period beginning on the
day following the Employee’s termination of employment described in Section 6(b)
shall instead be paid to the Employee in a single lump sum payment within five
(5) business days after the end of such six-month period. The lump sum payment
shall be adjusted for simple interest that accrues during the initial six-month
period following Employee’s termination of employment at the applicable Federal
rate provided for in Code Section 7872(f)(2).
                    (e) Tax Withholdings. All payments under this Article 6
shall be made subject to applicable tax withholdings.
               7. Confidentiality. Except in the normal course of business in
the performance of his duties, the Employee shall not, during the Term of this
Agreement, or at any time following the end of the Term of this Agreement,
directly or indirectly, disclose or permit to be known, to any person, firm or
corporation, any confidential information acquired by him during the course of,
or as an incident to, his employment hereunder, relating to the Company, the
directors of the Company, or any client of the Company, including, but not
limited to, the business affairs of each of the foregoing. Such confidential
information shall include, but shall not be limited to, proprietary technology,
trade secrets, patented processes, research and development data, know-how,
formulae, pricing policies, the substance of agreements with customers and
others, and arrangements, customer lists and any other documents embodying such
confidential information.
               All information and documents relating to the Company shall be
the exclusive property of the Company, and the Employee shall use his best
efforts to prevent any publication or disclosure thereof. Upon termination of
Employee’s employment with the Company, all documents records, reports, writings
and other similar documents containing confidential information then in the
Employee’s possession or control shall be returned to and left with the Company.

6



--------------------------------------------------------------------------------



 



               Confidential information under the provisions of this Section 7
shall not include (i) information in the public domain or known generally in the
industry (other than by reason of any breach by the Employee of this Section 7),
and (ii) information that is not treated by the Company as confidential or is
disclosed by the Company to third parties without a duty of confidentiality
imposed on such third parties.
               8. Restrictive Covenant.
                    (a) The Employee hereby acknowledges and recognizes that,
during the Term, the Employee will be privy to trade secrets and confidential
proprietary information critical to the Company’s business and, accordingly the
Employee agrees that, in consideration of the benefits to be received by him
hereunder, the Employee will not, from and after the date hereof until the first
anniversary of the termination of the Term, or, if longer, until December 31,
2009 (the “Restrictive Period”) if required by the provisions of Section 6(a) or
Section 6(b) of this Agreement, (i) directly or indirectly engage in the
development, production, marketing or sale of products that compete (or, upon
commercialization, would compete) with products of the Company being developed
in the areas covered by the Assigned IP (as defined in Section 9(a))(so long as
such development has not been abandoned by the Company), produced, marketed or
sold at the time of the Employee’s termination with any of the entities or
corporations set forth on Schedule C to this Agreement, or any subsidiary or
successor of the Company or any such entity (hereinafter a “Competing
Business”), whether such engagement shall be as an owner, partner, investor,
employee, officer, director, affiliate, consultant, speaker, lecturer or other
participant in any Competing Business; (ii) assist others in engaging in any
Competing Business in the manner described in clause (i) above; or (iii) induce
other employees of the Company or any subsidiary thereof to terminate their
employment with the Company or any subsidiary thereof or engage in any Competing
Business. The ownership of not more than 5% of the stock of any entity having a
class of equity securities actively traded on a national securities exchange or
any minority interest in any private entity shall not be deemed, in and of
itself, to violate the prohibitions of this Section 8(a). The Employee and the
CEO of the Company shall discuss in good faith any potential future addition to
Schedule C in accordance with its terms. The Employee agrees to discuss with the
Company CEO during the Term any employment or consulting positions with a
potential commercial competitor prior to entering into an employment or
consulting arrangement with such entity.
                    (b) During the Term of the Employee’s employment hereunder
and for five (5) years thereafter, (i) the Employee shall not disparage,
deprecate, or make any comments or take any other actions, directly or
indirectly, that will reflect adversely on the Company or its officers,
directors, employees or agents or adversely affect their business reputation or
goodwill, and (ii) the Company shall not disparage, deprecate, or make any
comments or take any other actions, directly or indirectly, that will reflect
adversely on the Employee or adversely affect his business or professional
reputation.
                    (c) The Employee understands that the foregoing restrictions
may limit the ability of the Employee to earn a livelihood in a business similar
to the business of the Company, but nevertheless believes that the Employee has
received and will receive sufficient consideration and other benefits, as an
employee of the Company and as otherwise provided

7



--------------------------------------------------------------------------------



 



herein, to justify such restrictions which, in any event (given the education,
skills and ability of the Employee), the Employee believes would not prevent the
Employee from earning a living.
(d) If any portion of the restrictions set forth in this Section 8 should, for
any reason whatsoever, be declared invalid by a court of competent jurisdiction,
the validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected. The Employee declares that the territorial, time
limitations and scope of activities restricted as set forth in this Section 8
are reasonable and properly required for the adequate protection of the business
of the Company. In the event that any such territorial, time limitation and
scope of activities restricted is deemed to be unreasonable by a court of
competent jurisdiction, the Company and the Employee agree to the reduction of
the territorial, time limitation or scope to the area or period which such court
shall have deemed reasonable.
(e) Except as otherwise provided in Section 6(b) of this Agreement, the
existence of any claim or cause of action by the Employee against the Company
shall not constitute a defense to the enforcement by the Company of the
foregoing restrictive covenants, but such claim or cause of action shall be
litigated separately.
               9. Company Right to Inventions. The Employee will promptly
disclose, grant and assign to the Company, for its sole use and benefit
(including its subsidiaries) any and all inventions, improvements, technical
information and suggestions in any way relating to the commercial and scientific
aspects of HPV, CT, GC, HBV, HSV, CF, endometrial cancer, hybrid capture, DISO,
HDA, Luminex, automation of Digene tests, Digene patent and patent applications
as of the Effective Date, and Digene intellectual property and work products as
of the Effective Date (“Assigned IP”) which the Employee may develop or acquire
during the Term (whether or not if during working hours), together with all
patent applications, letters patent, copyrights and reissues thereof that may at
any time be granted for or upon any such invention, improvement or technical
information related to Assigned IP. In connection therewith: (i) the Employee
shall, without charge, but at the expense of the Company, promptly at all times
hereafter execute and deliver such applications, assignments, descriptions and
other instruments as may be necessary or proper in the opinion of the Company to
vest title to any such inventions, improvements, technical information, patent
applications, patents, copyrights or reissues thereof in the Company and to
enable it to obtain and maintain the entire right and title thereto throughout
the world; and (ii) the Employee shall render to the Company, at its expense
(including payment for the time involved in case the Employee is not then in its
employ at the post-Term consulting rate of $500.00 per hour (the “Consulting
Rate”)), all such assistance as it may require in the prosecution of
applications of said patents, copyrights or reissues thereof, in the prosecution
or defense of interferences which may be declared involving any said
applications, patents or copyrights and in any litigation in which the Company
may be involved relating to any such patents, inventions, improvements or
technical information. The provisions of this Section 9 will survive any
termination of this Agreement or the termination of the Employee’s employment
with the Company.
               10. Impact on Other Agreements. The provisions of Sections 7, 8
and 9 of this Agreement shall control over and shall supersede similar
provisions contained in other agreements between the Employee and the Company,
entered into prior to the Effective Date; provided, however, that, with respect
to the assignment of inventions or other intellectual

8



--------------------------------------------------------------------------------



 



property, the provisions of such prior agreements control with respect to any
intellectual property assignments that arose prior to the Effective Date, and
with respect to any confidentiality or non-disclosure obligations, the
provisions of such prior agreements shall continue in full force and effect as
set forth in any such prior agreement.
               11. Representations and Agreements of Employee. The Employee
represents and warrants that he is free to enter into this Agreement and to
perform the duties required hereunder, and that there are no employment
contracts or understandings, restrictive covenants or other restrictions,
whether written or oral, preventing the performance of his duties hereunder.
               12. Impact on Change in Control Employment Agreement. Without the
need for any further action on the part of the Employee or the Company,
effective on the Effective Date, the Change in Control Employment Agreement,
dated February 17, 2006, between the Company and the Employee shall terminate
and be of no further force and effect.
               13. Cooperation with Litigation. The Employee will cooperate with
any reasonable request of the Company to participate in the preparation for,
response to, prosecution of and/or defense of any pending, actual or threatened
litigation involving the Company. The Company will reimburse the Employee for
all reasonable out-of-pocket expenses he incurs as a result of such cooperation
(including for the time involved in case the Employee is not then in its employ
at the post-Term Consulting Rate).
               14. General Release of Claims. The Employee, for himself and his
heirs, executors, administrators and assigns, if any, and anyone purporting to
claim by or through the Employee, does hereby waive, release and forever
discharge the Company, its subsidiaries, predecessors, successors, assigns,
employee benefit plans and trusts, if any, and each of their past, present and
future managers, members, directors, officers, partners, agents, employees,
attorneys, representatives, fiduciaries, plan sponsors, administrators and
trustees, if any, (hereinafter collectively “the Released Parties”), of and from
any and all actions, causes of action, claims (including without limitation, any
claim for wrongful discharge or breach of contract and claims under the federal,
state or local employment discrimination law such as Title VII of the Civil
Rights Act, the Americans with Disabilities Act, the Age Discrimination in
Employment Act and other similar laws) suits, demands, rights, damages,
accounts, judgments, wages, commissions, executions, debts, obligations,
attorneys’ fees, costs and all other liabilities of any kind or description
whatsoever, either at law or in equity, whether known or unknown, suspected or
unsuspected and whether or not based on his employment or the termination of his
employment, that the Employee ever had, now has or may have or claim to have in
the future against any of the Released Parties for or by reason of any cause,
matter or event whatsoever, from the beginning of time to the date of this
Agreement. The Employee further agrees that he will not bring any law suit or
arbitration against any of the Released Parties for any claims hereby released.
Notwithstanding anything to the contrary set forth in this paragraph, this
Release shall not apply to claims relating to the validity or enforcement of
this Agreement, claims for any accrued benefit under the terms of any employee
benefit plan within the meaning of the Employee Retirement Income Security Act
maintained by the Company (except that it will apply to any severance benefits
that otherwise might be payable outside of the Agreement) or claims for
indemnification or defense to which the Employee is entitled under the
Certificate of Incorporation, the Bylaws and/or any insurance policy of the
Company or its subsidiaries.

9



--------------------------------------------------------------------------------



 



               15. Voluntary Execution by Employee. (a) The Employee has
carefully read and understands the provisions of this Agreement; (b) he has been
given the opportunity to examine this Agreement for a period of 21 calendar
days; (c) he is advised by the Company that he should consult with his personal
attorney before deciding whether to accept this Agreement; and (d) his signature
to this Agreement signifies that this Section 15 has been complied with, and
that if this Agreement is signed by the Employee before the expiration of the
21 day consideration period, the Employee is voluntarily waiving his right to
consider the Agreement for the entire 21 day period. The Parties recognize that
the Employee shall have seven days after the Employee returns a signed copy of
this Agreement to revoke the Agreement by submitting a signed revocation notice
to the Company. Upon the expiration of that seven day period, this Agreement
shall become effective.
               16. Public Disclosure. The Company and the Employee shall provide
each other with a reasonable opportunity to review and provide comments to any
press release or other public disclosure made by the Company or by the Employee
or a future employer of the Employee related to this Agreement or to the
employment relationship between the Company and the Employee.
               17. Enforcement. It is the desire and intent of the parties
hereto that the provisions of this Agreement be enforceable to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, to the extent that a
restriction contained in this Agreement is more restrictive than permitted by
the laws of any jurisdiction where this Agreement may be subject to review and
interpretation, the terms of such restriction, for the purpose only of the
operation of such restriction in such jurisdiction, will be the maximum
restriction allowed by the laws of such jurisdiction and such restriction will
be deemed to have been revised accordingly herein.
               18. Remedies; Survival.
                    (a) The Employee acknowledges and understands that the
provisions of the covenants contained in Sections 7, 8 and 9 hereof, the
violation of which cannot be accurately compensated for in damages by an action
at law, are of crucial importance to the Company, and that the breach or
threatened breach of such provisions would cause the Company irreparable harm.
In the event of a breach or threatened breach by the Employee of the provisions
of Sections 7, 8 or 9 hereof, the Company will be entitled to seek an injunction
restraining the Employee from such breach. Nothing herein contained will be
construed as prohibiting the Company from pursuing any other remedies available
for any breach or threatened breach of this Agreement.
                    (b) Notwithstanding anything contained in this Agreement to
the contrary, the provisions of Sections 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17
and this Section 18 will survive the expiration or other termination of this
Agreement until, by their terms, such provisions are no longer operative.
                    (c) In the event of any controversy, dispute or claim
arising out of or related to this Agreement or the Employee’s employment by the
Company, the parties shall negotiate in good faith in an attempt to reach a
mutually acceptable settlement of such dispute. If

10



--------------------------------------------------------------------------------



 



negotiations in good faith do not result in a settlement of any such
controversy, dispute or claim, it shall be finally settled by expedited binding
arbitration, conducted in Baltimore, Maryland, in accordance with the National
Rules of the American Arbitration Association governing employment disputes. The
costs and expenses of such arbitration shall be borne by the non-prevailing
party. If the Employee is the prevailing party, the Company shall pay or
reimburse Employee for all reasonable attorneys’ fees and costs incurred by
Employee under any such arbitration proceeding. Nothing herein shall prevent the
Company from seeking injunctive relief as provided for in Section 18(a) of this
Agreement.
               19. Notices. Any notices required or permitted to be given
hereunder shall be sufficient if in writing, and if delivered by hand, or sent
by registered or certified mail, return receipt requested, or overnight delivery
using a national courier service, or by facsimile or electronic transmission,
with confirmation as to receipt, to the Company at the address set forth below
and to the Employee at the address set forth in the personnel records of the
Company, or such other address as either party may from time to time designate
in writing to the other, and shall be deemed given as of the date of the
delivery or mailing:
Digene Corporation
1201 Clopper Road
Gaithersburg, Maryland 20878
Attention: General Counsel
with a copy to:
Ballard Spahr Andrews & Ingersoll, LLP
1735 Market Street, 51st Floor
Philadelphia, Pennsylvania 19103-7599
Attention: Morris Cheston, Jr., Esquire
               20. Severability. If any of the covenants contained in this
Agreement, any part of any such covenant, are hereafter construed to be invalid
or unenforceable, the same shall not affect the remainder of the covenant or
covenants, or the remainder of the Agreement, which shall be given full effect,
without regard to the invalid portions.
               21. Non-Waiver. The waiver or breach of any term or condition of
this Agreement shall not be deemed to constitute a waiver or breach of any other
term or condition.
               22. Entire Agreement. This Agreement constitutes the entire
agreement of the parties with respect to its subject matter, and no modification
or waiver of any provision hereof shall be valid unless it is in writing and
signed by all of the parties hereto. Subject to Section 10 hereof, this
Agreement supersedes all prior agreements or understandings between the parties
with respect to the subject matter hereof, including, without limitation, that
certain Employment Agreement, dated February 17, 2006, between the Employee and
the Company.
               23. Assignment. This Agreement and the rights and obligations of
the parties hereto shall bind and inure to the benefit of any successor or
successors by reorganization, merger or consolidation and any assignee of all or
substantially all of its business and properties,

11



--------------------------------------------------------------------------------



 



but, except as to any such successor or assignee of the Company, neither this
Agreement nor any rights or benefits hereunder may be assigned or transferred by
either party without the prior written consent of the other party.
               24. Binding Effect. This Agreement and all of the provisions
hereof shall be binding upon the legal representatives, heirs, distributees,
successors and assigns of the parties hereto.
               25. Choice of Law and Forum Selection. This Agreement shall be
governed by and construed in accordance with the laws of the State of Maryland
without reference to principles of conflicts of laws. Any action brought in
connection with this Agreement, shall be brought in the federal or state courts
located in the City of Baltimore, State of Maryland, and the parties hereto
hereby irrevocably consent to the jurisdiction of such courts.
               26. Headings. The Section headings appearing in this Agreement
are for purposes of easy reference and shall not be considered a part of this
Agreement or in any way modify, amend, or affect its provisions.
               27. Construction. The language of this Agreement shall be
construed in accordance with its fair meaning and not for or against any party.
The parties acknowledge that each party and its counsel have reviewed and had
the opportunity to participate in the drafting of this Agreement and,
accordingly, that the rule of construction that would resolve ambiguities in
favor of non-drafting parties shall not apply to the interpretation of this
Agreement or any portion of this Agreement.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  ATTILA T. LORINCZ    
 
                /s/ Attila T. Lorincz              
 
                DIGENE CORPORATION    
 
           
 
  By:   /s/ Daryl J. Faulkner
 
Name: Daryl J. Faulkner
Title: President and Chief Executive Officer    

13